DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on February 16, 2022.
Claims 1 and 16 have been amended and are hereby entered.
Claims 10 – 13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing nonwoven cellulose fiber fabric, there being no allowable generic or linking claim. Election was made withoutJanuary 22, 2020.
Claims 1 – 2, 4 – 9 and 14 – 16 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16 have been amended to recite the limitation that “the size and geometry of the voids in the fabric is adjusting to achieve the oil absorbing capability by adjusting the merging factor and the intra-fiber longitudinal diameter variation.” Applicant points to page 3 of the specification for support of this limitation. However, page 3 teaches that the nonwoven fiber fabric has voids formed between neighboring fibers and that when the fabric absorbs oil, the voids get filled with oil approximately the size of the void (Page 3, Lines 1 – 9). The specification does not appear to teach that the fabric adjusts the merging factor or the 
Claims 2, 4 – 9, 14 and 15 are rejected as being dependent on claim 1.

Claims 1, 2, 4-9, and 14-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Claims 1 and 16 have been amended to recite the limitation that “the size and geometry of the voids in the fabric is adjusting to achieve the oil absorbing capability by adjusting the merging factor and the intra-fiber longitudinal diameter variation.” Regarding the considerations of the predictability and the state of the art, it is unclear how the formed nonwoven cellulose fiber fabric can adjust its merging factor or intra-fiber longitudinal diameter variation. Regarding considerations of the guidance provided in the specification and the working example provided, Applicant does not explain how the fabric is obtaining such abilities nor does Applicant provide any examples of the fabric adjusting its own merging factors or intra-fiber longitudinal diameters. 
In light of the above factors, it is seen that undue experimentation would be necessary to make and use in the invention of claims 1, 2, 4 – 9, and 14 – 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-9, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite the limitation “wherein the size and geometry of the voids in the fabric is adjusting to achieve the oil absorbing capability by adjusting the merging factor and the intra-fiber longitudinal diameter variation.” Both claims require that the fiber network exhibits a merging factor of the fibers between 0.5 and 10%. It is unclear if this merging factor is required before or after the size and geometry of the voids is adjusted. Furthermore it is unclear if the fabric is “adjusting,” i.e. the nonwoven fabric has pores that are adjusting after formation by expanding and contracting, or if the fabric is formed from a process that requires adjusting the merging factor and the intra-fiber longitudinal diameter variations, or if adjusting is intended to recite some other interpretation.
Claims 2, 4 – 9, 14 and 15 are rejected as being dependent on claim 1.
For examination purposes, the claims are interpreted to encompass fabrics with a merging factor between 0.5 and 10% before the size and geometry of the voids is adjusted and either the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, and 14 - 16  are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6210801) in view of Cumbers (US4035219).
As per claims 1, 5, and 16, Luo teaches:
A nonwoven cellulose fiber fabric directly manufactured from a lyocell spinning solution, the fabric comprising a network of substantially endless fibers (Column 20, Lines 13 - 20: “In spun bonding, the lyocell fiber is extruded into a tube and stretched by airflow… In general, spun bonded fibers are continuous….”)
Wherein at least some individual fibers comprise an intra-fiber longitudinal diameter variation (Column 17, Lines 23 – 25: “The turbulence [in the processing of the fibers] induces a natural crimp and some variability in ultimate fiber diameter… along the length of individual fibers.”)
Wherein the fabric includes a plurality of voids formed between neighboring fibers, the voids having a size and geometry (Fig. 8 shows a representative nonwoven fabric, where space, reading on the claimed “voids” exist between neighboring fibers. The voids will naturally have a size and geometry.)
Luo teaches that the lyocell fibers in the nonwoven web structure can be spun bonded (Column 20, Lines 13 – 20). However, Luo does not teach the specific bonding level, which is interpreted to be the claimed merging factor.
Cumbers teaches nonwoven webs for use in textiles (Column 3, Lines 12 – 15), which is the same application as that of Luo. Cumbers teaches that nonwovens having a suitable combination of good handle, drape-ability, strength and abrasion resistance can be produced by having a bonded area from about 1 – 20% (Column 3, Lines 12 – 41). Cumbers further teaches:	
Wherein the network exhibits a merging factor of the fibers between 0.5 and 10% (Column 3, Lines 12 – 41: “In producing non-wovens which are especially suited for textile applications… it has been discovered that suitable textile products… [have] the following properties… a bonded area, i.e. the cross sectional area of the bond point multiplied by the number of bond points per unit area, which is from 1% to 20% of the total area, and preferably from about 2% to 10%.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Luo, wherein the nonwoven comprises a bonded area, such as within the claimed range, as taught by Cumbers. One of ordinary skill would have been motivated to make this modification because Cumbers teaches that this level of bonded in nonwoven is desirable for textile applications as the resulting fabrics have improved handle, drape, strength and abrasion resistance (Column 3, Lines 12 – 41). 
The prior art combination appears silent with respect to the property of oil absorbing capability and the limitation regarding voids having a size and geometry “for accommodating oil particles”. Since the prior art combination teaches the same structure and composition as disclosed by the Applicant, the property of oil absorbing capability is considered to naturally flow from the structure of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding the limitation “wherein the size and geometry of the voids in the fabric is adjusting to achieve the oil absorbing capability by adjusting the merging factor and the intra-fiber longitudinal diameter variation,” Examiner is interpreting the limitation as being a product by process limitation, wherein the fabric is formed by adjusting the merging factor and the intra-fiber longitudinal diameter variation. As the fabric of the prior art combination has the claimed merging factor and an intra-fiber longitudinal diameter variation, it would naturally follow that the structure of the resulting product is the same as that of the claimed invention.
Examiner notes that the limitations “oil absorbing” in the preamble is interpreted as an intended use of the claimed invention. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 2, Luo teaches:
The fabric comprises a mass per unit area which is smaller than 150 gram per square meter (Table 3 shows an Example of the invention of Luo with a basis weight of 64.79 g/m2)
As per claim 4, Luo teaches:
Wherein at least some individual fibers are twisted with each other (Fig. 14 shows an SEM of a lyocell fiber sample from the compositions of the present invention and shows that the fibers are twisted with each other as claimed) 
As per claim 9, Luo teaches:
Wherein the fibers having a copper content of less than 5 ppm and/or a nickel content of less than 2 ppm (Column 5, Lines 31 – 34: “Compositions of the present invention preferably have a copper number of less than 2.0”)
As per claims 14 and 15, Luo teaches:
Products comprising nonwoven cellulose fiber fabrics (Luo teaches that the multilayer nonwoven meltblown fiber webs are suitable for absorbent products (Column 19, Lines 35 – 38]), which is interpreted as reading on at least “a medical application product” in claim 14.)

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US6210801) in view of Cumbers (US4035219) as applied to claims 1, 2, 4, 5, 9, and 14 - 16  above, and further in view of White (US20090186189).
As per claims 6 – 8, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
Fibers differing concerning fiber diameter are located at least partially in different distinguishable layers where the distinguishable layers show a visible separation or interface region between the layers
The fibers layers provide different functionality comprising different wicking, different anisotropic behavior, different liquid absorbing capability, different cleanability, different optical properties, different roughness, different smoothness, and different mechanical properties
Wherein the fiber networks in different layers have different merging factors
White teaches hydroentangled products comprising cellulose fibers, which is the same structure as disclosed by Luo. White further teaches that multiple layers of lyocell nonwoven webs may be combined in a sandwich construction and that these webs may be bonded by means of hydroentanglement, which serves to strengthen the composite material ([0047 – 0053]). White also teaches that the hydroentanglement process may be performed with periodic variation, creating embossed impression and different densities in the webs ([0030]). 
Based on the teachings of White, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a second layer of Luo to the initial web. One of ordinary skill would have been motivated to make this modification because White teaches that by adding a second layer and hydroentangling the webs, a nonwoven of improved strength is produced ([0047 – 0053]).
It is the Examiner’s position that a web created in this manner would contain the claimed fibers located at least partially in different visible distinguishable layers of claim 6, and a web where the fibers of different layers are integrally connected in at least one inter layer merging position between the layers, as per claim 7. As the fibers of Luo have a variable fiber diameter . 

Response to Arguments
Applicant's arguments filed February 16, 2022, have been fully considered but they are not persuasive.
Applicant argues that neither Luo nor Cumbers discloses nor contemplates oil absorption and therefore neither references discloses nor describes size and geometry of voids between fibers to achieve the claimed oil absorption nor achieving the proper size and geometry by the proper selection of the claimed merging factor in combination with intra-fiber longitudinal diameter variations. Examiner respectfully disagrees. As set forth above, the prior art combination teaches a non-woven fabric with the same chemical composition, i.e. lyocell, and the same structure, i.e. a nonwoven comprising a network of substantially endless fibers with a merging factor between 0.5 and 10% wherein at least some individual fibers comprise an intra-fiber longitudinal diameter variation. Therefore, the claimed oil absorption appears to naturally flow from the invention of the prior art combination absent evidence to the contrary. Note that if the invention of the prior art is shown to necessarily not comprise the claimed properties based on the claimed structure and composition, it is 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

/PETER Y CHOI/Primary Examiner, Art Unit 1786